UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4429


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TREMAINE KENDRICK JETER, a/k/a Toby,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:02-cr-00248-GRA-17)


Submitted:   January 22, 2014             Decided:   February 6, 2014


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, Assistant
United   States  Attorney,   Greenville,  South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tremaine Jeter appeals the district court’s judgment

sentencing       him     to       twenty-two       months’       imprisonment     after

revocation       of    his    supervised       release.         On   appeal,    Jeter’s

counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), questioning whether Jeter’s revocation sentence

is plainly unreasonable.             Although notified of his right to file

a supplemental brief, Jeter has not done so.                     We affirm.

            The district court has broad discretion to impose a

sentence upon revoking a defendant’s supervised release.                         United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                         Thus, we

will affirm a sentence imposed after revocation of supervised

release if it is within the governing statutory range and is not

plainly unreasonable.               United States v. Crudup, 461 F.3d 433,

439-40 (4th Cir. 2006).               “[W]e follow generally the procedural

and substantive considerations that we employ in our review of

original sentences, . . . with some necessary modifications to

take   into      account      the    unique       nature   of    supervised     release

revocation sentences.”            Id. at 438-39.

            A sentence is procedurally reasonable if the district

court has considered the Policy Statements contained in Chapter

Seven of the Guidelines and the applicable 18 U.S.C. § 3553(a)

(2012)    factors      set    forth      in   18    U.S.C.      § 3583(e)(3)    (2012),

Crudup, 461 F.3d       at   440,   and      has   adequately     explained    the

                                              2
sentence chosen, though it need not explain the sentence in as

much detail as when imposing the original sentence.                  Thompson,
595 F.3d at 547.        A sentence is substantively reasonable if the

district court states a proper basis for its imposition of a

sentence up to the statutory maximum.            Crudup, 461 F.3d at 440.

            The district court based the sentence imposed on Jeter

in   part   on   the   seriousness    of   the   offense   that    led    to    the

revocation of Jeter’s supervised release and the need to provide

just punishment, factors derived from § 3553(a)(2)(A), which are

not factors that the district court is authorized to consider

when   revoking    a   term   of   supervised    release   under    § 3583(e).

However, “a district court’s reference to the § 3553(a)(2)(A)

sentencing        considerations,       without      more,        [does        not]

automatically      render     a    revocation     sentence    unreasonable.”

United States v. Webb, __ F.3d __, __, 2013 WL 6671392, at *3

(4th Cir. Dec. 19, 2013).          We conclude that the district court’s

consideration of these factors was substantially in conjunction

with the enumerated § 3553(a) factors and, therefore, that its

sentence was not plainly unreasonable.               Id.     In addition, we

conclude that the district court sufficiently stated its reasons

for imposing its release revocation sentence, which was below

the statutory maximum term of imprisonment.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious grounds for appeal.

                                       3
We therefore affirm the district court’s revocation judgment.

This court requires that counsel inform Jeter, in writing, of

the right to petition the Supreme Court of the United States for

further review.     If Jeter requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move    in    this   court    for    leave    to   withdraw   from

representation.     Counsel’s motion must state that a copy thereof

was served on Jeter.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in   the   materials

before    this   court   and    argument      would   not     aid   the   decisional

process.

                                                                            AFFIRMED




                                         4